DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fletcher (5,082,065).

Regarding claim 1, Fletcher discloses an assembly for engaging a powered vehicle (22) and an implement (108) together, said assembly comprising:
A hitch (24) adapted to be provided at a front end of a powered vehicle (22)
An attachment assembly (20) adapted to be provided on a rear end of an implement (108) for performing a task
Said attachment assembly being selectively engageable with the hitch to secure the implement to the powered vehicle
Wherein the attachment assembly defines a vertical axis (at 72) that is located centrally and forwardly of the hitch
Wherein the attachment assembly is adapted to permit the implement to rotate about the vertical axis during operation of the implement (Figure 7)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (5,082,065) in view of Kalina (1,557,169).


Regarding claim 2, Fletcher disclose the invention as described above but fails to specifically disclose that the ends of the implement remain outside the width of the In re Rose, 105 USPQ 237 (CCPA 1955).  It therefore would have been obvious to utilize a wider implement in Fletcher as taught by Kalina to ensure that the width of the blade remains outside the width of the vehicle when pivoted as it would be the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as it would ensure that the implement clears the entire vehicle path even in a fully pivoted position.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (5,082,065) in view of Mollick (10,455,753).

Regarding claim 3, Fletcher discloses the invention as described above and further discloses a first side plate (24), a second side plate (24) laterally spaced from the first side plate, and two upper (42) and two lower (34) connection points for connecting the attachment assembly (20) to the hitch (24).  Fletcher fails to disclose a crossbar or that the two lower attachment points could be latches with the upper attachment points being tabs for receiving a portion of the attachment assembly.  Like Fletcher, Mollick also disclose an attachment assembly for mounting an implement to the front of a vehicle hitch.  Unlike Fletcher, Mollick discloses that the attachment elements can include two lower latches and two upper tabs (Figure 11).  Mollick further discloses that it is known in the art to utilize different combinations, locations and types of connections to attach an implement to the attachment assembly (Figures 10-20).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize upper tabs and lower latches in Fletcher as taught my Mollick and to utilize a crossbar to allow different locations of the upper tabs as it would be applying a known technique to a known device to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Claims 1, 3-5, 7-8, 10-12 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollick (10,455,753) in view of Fletcher (5,082,065).

Regarding claim 1, Mollick discloses an assembly for engaging a powered vehicle and an implement together, said assembly comprising:
A hitch (40) adapted to be provided at a front end of a powered vehicle (Figure 1b)
An attachment assembly adapted to be provided on a rear end of an implement for performing a task, said attachment assembly being selectively engageable with the hitch to secure the implement to the powered vehicle
While Mollick discloses the invention as described above, it fails to disclose that the attachment assembly defines a vertical axis located centrally and forwardly of the hitch wherein the attachment assembly is adapted to permit the implement to rotate about the vertical axis during operation of the implement.  Like Mollick, Fletcher also discloses an attachment assembly for mounting an implement to a powered vehicle.  Unlike Mollick, Fletcher discloses a front a-frame device (48) attached to the attachment assembly (20) to allow pivoting about a vertical axis.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the a-frame pivot assembly of Fletcher in the attachment assembly of Mollick to allow for pivoting of the implement about a vertical axis as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Regarding claim 3, the combination of Mollick and Fletcher discloses that the hitch comprises:
A first side plate (61,135)
A second side plate (64,135) spaced laterally from the first side plate
At least one crossbar (156) extending between the firs side plate and the second side plate
A first hitch tab (155) and a first latch (136) provided proximate a leading edge of the first side plate, wherein the first hitch tab is located a distance vertically above the first latch
A second hitch tab (15) and a second latch (136) provided proximate a leading edge of the second side plate, wherein the second hitch tab is located a distance vertically above the second latch
Wherein the first and second hitch tabs and the first and second latches selectively engage the attachment assembly


Regarding claim 4, the combination discloses a latch handle (139) pivotally mounted on the first side plate, and wherein the first latch is located on the latch handle and extends forwardly beyond the leading edge of the first side plate.


Regarding claim 5, the combination discloses that the latch handle is pivotally between a first position and a second position relative to the first side plate, and when the latch handle is in the first position, the first latch is engaged with the attachment assembly and when the latch handle is in the second position the first latch is disengaged from the attachment assembly.


Regarding claims 7 and 8, the combination discloses that the attachment assembly defines slots (194) laterally spaced apart from each other to receive the hitch tabs when the hitch is engaged with the attachment assembly and slots (195) spaced laterally below the slots (194) to receive the latches.



Regarding claim 10, the combination discloses that the attachment assembly includes an attachment frame (Figure 24) configured to interlock with the hitch, and wherein the attachment frame comprises a first upright member, a second upright member and at least one cross member extending between the first upright member and the second upright member.

Regarding claim 11, the combination fails to specifically disclose that the uprights and/or cross members can be used as fluid storage devices.  The examiner takes Official Notice that it is known in the art to utilize hollow members as storage devices and it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the hitch uprights and/or crossbar as a fluid storage tank.


Regarding claim 12, the combination discloses that the attachment assembly further comprises a pivotable assembly engaged with the attachment frame, wherein the pivotable assembly is located forwardly of the attachment frame and the pivotable assembly includes the vertical axis (Fletcher, Figure 1).


Regarding claim 20, the combination discloses a method of connecting an implement to a powered vehicle and operating the implement comprising the steps of:
Aligning a hitch mounted on a forward end of the powered vehicle with an attachment assembly provided on a rear end of the implement
Driving the powered vehicle forward and causing the hitch to engage with the attachment assembly
Pivoting the implement about a centrally located, vertically oriented axis that is provided on the attachment assembly a distance longitudinally forward of the hitch


Regarding claim 21, the combination disclose that the hitch is provided on a powered vehicle that has differential steering.




Claims 13-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollick (10,455,753) in view of Fletcher (5,082,065) as applied to claim 12 above and further in view of Ciula (5,088,215)

Regarding claim 13, the combination of Mollick and Fletcher discloses the invention as described above including the implement pivotally mounted about a vertical axis, but fails to disclose that the pivot mechanism can include an arcuate frame member.  Like the combination, Ciula also discloses an implement mounted to a vehicle for pivoting about a vertical axis.  Unlike the combination, Ciula discloses the use of an arcuate pivot member (38) system.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the pivot pin of the combination with an arcuate pivoting mechanism as taught by Miller as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 14, the combination discloses that the arcuate member (38) is located within a track (32).

Regarding claim 15, the combination discloses that the track comprises a mounting plate (28), one or more top plates (36), wherein the mounting plate is positioned vertically below a region of the arcuate frame member and each of one or more top plates is positioned vertically above the arcuate frame member and at least one bearing (34) securing each of the one or more top plates to the mounting plate, and wherein the arcuate frame member is captured in a space defined between the one or more top plates and the mounting plate.
	


	

Regarding claim 18, the combination discloses mounting an attachment plate (75) to a housing of the implement, engaging a first end of a support member (48) with a central region of the mounting attachment plate using a first connector (72), engaging a second end of the support member (48) with the attachment assembly using a second connector (46), engaging a first end of a hydraulic cylinder and piston (96) to a second end of the mounting attachment plate with a third connector (at 100) and engaging a second end of the hydraulic cylinder and piston to the attachment assembly using a fourth connector (at 98) (Fletcher – Figure 1).

Regarding claim 19, the combination discloses that retracting of the piston into the cylinder causes the arcuate frame member to pivot about the first connector in a first direction and extension of the piston from the cylinder cause the arcuate frame member to pivot about the first connector in a second direction.


Claims 22-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollick (10,455,753) in view of Fletcher (5,082,065) as applied to claims 21 and 22 above and further in view of Reicks (7,086,821).

Regarding claims 22-24, the combination discloses the invention as described above, but fails to specifically disclose the method by which the implement is connected to the attachment assembly.  Like the combination, Reicks also discloses a hitch device to connect an implement to a machine that utilizes upper tabs and lower latches.  Unlike the combination, Reicks discloses that the aligning comprises aligning a first latch on the hitch with a first slot defined in an upper hitch plate provided on the attachment assembly and aligning a second latch with a second slot defined in a second upper hitch plate provided on the attachment assembly, driving the powered vehicle forward towards the implement and causing the first latch to engage in the first slot and causing the second latch to engage in the second slot, that the aligning of the hitch with the attachment assembly occurs while the implement rests on a ground surface, and once the upper links are attached, the implement is lifted away from the ground surface causing the lower links to align with the lower latches (Figures 6-8).





Regarding claim 27, the combination discloses mounting an attachment plate (75) to a housing of the implement, engaging a first end of a support member (48) with a central region of the mounting attachment plate using a first connector (72), engaging a second end of the support member (48) with the attachment assembly using a second connector (46), engaging a first end of a hydraulic cylinder and piston (96) to a second end of the mounting attachment plate with a third connector (at 100) and engaging a second end of the hydraulic cylinder and piston to the attachment assembly using a fourth connector (at 98) (Fletcher – Figure 1).


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollick (10,455,753) in view of Fletcher (5,082,065) and Reicks (7,086,821). as applied to claim 27 above and further in view of Clement et al. (2007/0169951).

Regarding claim 26, the combination discloses the invention as described above, but fails to disclose that the latch handle can be locked into place.  Like the combination, Clement et al. also discloses a latching hitch mechanism.  Unlike the combination, Clement discloses a locking handle (43) to lock the latch in the closed position.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a locking handle in the combination of Mollick, Fletcher and Reicks as taught by Clement et al. as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) to ensure that the latch doesn’t inadvertently disengage during use.


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollick (10,455,753) in view of Fletcher (5,082,065) and Reicks (7,086,821). as applied to claim 27 above and further in view of Ciula (5,088,215).

Regarding claim 28, the combination of Mollick, Fletcher and Reicks discloses the invention as described above including the implement pivotally mounted about a vertical .

	


Allowable Subject Matter
Claims 6, 9 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671